            Case 1:20-cv-10486-IT Document 6 Filed 06/16/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

JULIA ROSE,                                   *
                                              *
               Plaintiff,                     *
                                              *
               v.                             *       Civil Action No. 20-10486-IT
                                              *
AJIT PAI, et al.,                             *
                                              *
               Defendants.                    *
                                              *

                                             ORDER

                                          June 16, 2020

TALWANI, D.J.

       Plaintiff, proceeding under the pseudonym “Julia Rose,” has filed a Complaint [#1],

Motion to Suppress Identity of Plaintiff [#2], Motion for Leave to Proceed in Forma Pauperis

[#3], and Notice of a Constitutional Question [#4].

       Upon review of Plaintiff’s pro se filings, the court hereby orders:

       1.      The Motion for Leave to Proceed in Forma Pauperis [#3] is GRANTED.

       2.      The Motion to Suppress Identity of Plaintiff [#2] is DENIED. As a general matter,

parties may not litigate their disputes anonymously. See Fed. R. Civ. Proc. 11(a) (“Every

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name--or by a party personally if the party is unrepresented. The paper must state the

signer’s address, e-mail address, and telephone number.”); Fed. R. Civ. Proc. 17(a) (“An action

must be prosecuted in the name of the real party in interest.”). “[A]nonymous litigation runs

contrary to the rights of the public to have open judicial proceedings and to know who is using

court facilities and procedures funded by public taxes.” Doe v. Village of Deerfield, 819 F.3d

372, 377 (7th Cir. 2016). “Nevertheless, permitting a party to proceed anonymously may be
            Case 1:20-cv-10486-IT Document 6 Filed 06/16/20 Page 2 of 2



warranted in exceptional circumstances, such as matters of a highly sensitive and personal

nature, real danger of physical harm, or where the injury litigated against would be incurred as a

result of the disclosure of the plaintiff's identity.” Patrick Collins, Inc. v. Does 1-38, 941 F. Supp.

2d 153, 161 (D. Mass. 2013).

       Plaintiff has not presented the type of exceptional circumstances that warrant permission

to proceed anonymously. Her claims concern the alleged failure of a federal official to prevent

frequency overuse of an antenna tower and the installation of 5G cell towers by a wireless

company. Plaintiff states that, if she were to prevail, wireless companies and ancillary

corporations could lose millions of dollars. She fears that, if she succeeds in this lawsuit, her

family could be the target of harassment or even violence. However, these assertions are

insufficient to show a real danger of physical harm if she were to proceed under her real name.

       If Plaintiff wishes to pursue this action, she must, within twenty-one (21) days, file an

amended complaint in which she uses her true name. Failure to comply with this directive will

result in dismissal of this action without prejudice.

       Because Plaintiff is proceeding in forma pauperis, summonses will not issue until the

court reviews the amended complaint and determines that it satisfies the substantive

requirements of 28 U.S.C. § 1915. Section 1915 authorizes federal courts to dismiss a complaint

sua sponte if the claims therein lack an arguable basis in law or in fact, fail to state a claim on

which relief may be granted, or seek monetary relief against a defendant who is immune from

such relief. See 28 U.S.C.  1915(e)(2).

        IT IS SO ORDERED.

                                                        /s/ Indira Talwani
                                                        United States District Judge
June 16, 2020



                                                  2
